Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Claims 15-19 has been changed from depending on claim 16 to claim 14.
Authorization for this examiner’s amendment was given in an interview with Michael Martensen on Sep-26-2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No. 11054529. Although the claims at issue are not identical, they are not patentably distinct from each other because of the illustration below.

Application:17325967 claim 1
Patent/co-pending application: 11054529 claim 1


A system for geolocation in austere environments comprising:
A system for geolocation in austere environments comprising:
one or more anchors wherein each anchor includes a Global Navigation Satellite System (GNSS) receiver configured to determine an Anchor Location (AL), and wherein each anchor 
includes at least one ultrawideband (UWB) transceiver;
Feature 1. one or more Individual GeoLocation Units (IGLUs) wherein at least one IGLU is associated with a user and wherein each IGLU includes at least one transceiver configured to provide two-way ranging and a plurality of accelerometers configured to measure motion of the IGLU, and is further associated with a Biometric Monitoring Unit (BMU) configured to measure User Biometric Data (UBD) of the user; and
one or more Individual GeoLocation Units (IGLUs), wherein at least one IGLU is associated with a user and wherein each IGLU includes at least one UWB transceiver configured to provide two-way ranging and a plurality of accelerometers configured to measure motion of the IGLU, and is 
further associated with a Biometric Monitoring Unit (BMU) configured to measure User Biometric Data (UBD) of the IGLU; and
Feature 2. a base station communicatively coupled to each IGLU wherein the base station includes a Global Navigation Satellite System (GNSS) receiver and at least one transceiver and a Location Processing Engine (LPE) configured to receive and process IGLU data from each IGLU and wherein each IGLU includes an IGLU location (IL) and an IGLU position confidence, each determined by the LPE from IGLU data received from that IGLU, 
a base station communicatively coupled to each anchor and/or each IGLU in a localized, bounded network, wherein the base station includes at least one ultrawideband (UWB) transceiver and a Location Processing Engine (LPE) configured to receive IGLU data from each IGLU and wherein the LPE determines each IGLU is associated with an IGLU location (IL) computed by the LPE from the GLU data received from that IGLU and a position confidence in the IL based on received IGLU data
Feature 3. wherein the base station, responsive to the IGLU position confidence of one or more IGLUs failing to exceed a predetermined threshold, modifies communication one or more protocols to increase IGLU position confidence of one or more IGLUs failing to exceed a predetermined threshold.
and wherein the base station, responsive to the position confidence dropping below a predetermined threshold from one of the one or more IGLUs, modifies a communication window for listening for UWB signals from the one of the one or more IGLUs to re-establish the position confidence above the predetermined threshold.

The current application’s claim 1 appears broader than the patented claim 1 by using a transceiver instead of UWB transceiver in view of features 1 and 2. Regarding claim feature 3, modifies communication windows to re-establish the position confidence is the same meaning of modifying a communication protocol.
Claims 8, 14 and dependent claims 2-7, 9-13 and 15-19 of current application are also similarly rejected based on the patented claims 8 and 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov